Citation Nr: 0202582	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01 08-182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation of residuals for 
degenerative disc disease of the lumbosacral spine currently 
rated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 2000 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Degenerative disc disease of the lumbosacral spine with 
radiculopathy is manifested by no more than recurring attacks 
with intermittent relief.  


CONCLUSION OF LAW

The schedular criteria for a rating higher than 40 percent 
for residuals of degenerative disc disease of the lumbosacral 
spine with radiculopathy are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4 § 4.71a, 
Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluation of Residuals for 
Degenerative Disc Disease of the Lumbosacral Spine

In December 1957, the veteran was granted service connection 
for lumbosacral strain and a 10 percent rating was assigned 
under Diagnostic Code 5295, effective from October 21, 1957.  
The RO later increased the veteran's disability rating for 
lumbosacral strain to a 20 percent rating effective from May 
1992.  

In the October 2000 rating decision that the veteran 
appealed, the RO continued the 20 percent disability 
evaluation, but recharacterized the veteran's disability as 
degenerative disc disease of the lumbosacral spine with 
radiculopathy and assigned the disability evaluation under 
Diagnostic Code 5010-5293.  In May 2001, the RO increased the 
veteran's disability rating to 40 percent, effective from 
March 30, 2000, under Diagnostic Code 5293.  Diagnostic Code 
5293 provides for a 60 percent disability evaluation.  
Consequently, the rating of the service connected back 
disability remains before the Board on appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The veteran contends that his service-connected back 
disability is more severe than currently evaluated, and that 
an increased rating should again be assigned.  After a review 
of the evidence, the Board finds that the evidence does not 
support the veteran's contentions.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (Schedule).  

The veteran's service-connected back disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome. To receive a 60 percent rating 
under Diagnostic Code 5293, the veteran's intervertebral disc 
syndrome must be pronounced with persistent symptoms 
compatible with sciatic neuropathy including characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of the 
diseased disc as well as proving that the veteran has only 
intermittent relief.  A 40 percent rating is awarded when the 
intervertebral disc syndrome is severe with recurring attacks 
and only intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

At the most recent VA Compensation and Pension Examination, 
in January 2001, the examiner noted a lumbar paraspinal 
muscle spasm as well as dysmetria with forward flexion and 
pain to palpation in the L4/5-L5/S1 interspace.  The 
veteran's lumbar range of motion was recorded in the 
examination report as:  Flexion of 40 degrees, extension of 
10 degrees, lateral flexion of 20 degrees, and rotation of 10 
degrees.  Mild sciatic notch tenderness on the left was 
described.  The circumferences of the calf muscles and of the 
quadriceps muscles were equal.  Achilles and patella reflexes 
were 1+ bilaterally.  There was no gross dermatomal sensory 
loss, and motor function was 5/5.  The clinical impression 
was of lumbar degenerative disc disease with mild left lower 
extremity radiculopathy.

The treatment notes are essentially similar.  Treatment notes 
dated in December 2000 and in January 2001 indicate that 
physical examination revealed generalized tenderness in the 
lumbar sacral area.  There was no paresthesia in the lower 
extremities.  Patella reflexes were 2+ on the left and 3+ on 
the right.  Achilles reflexes were 2+ bilaterally.  There was 
also some slight weakness noted on the left, but 5/5 motor 
strength and no muscle atrophy.  Range of motion of the back 
in December 2000 was recorded as flexion of 65 degrees, 
extension of 20 degrees, lateral bending of 50 degrees, and 
rotation of 55 degrees.

On his initial visit for VA treatment of low back pain in 
March 2000, the veteran reported intermittent back pain with 
recent increase in radiculopathy into the lateral left leg.  
There was normal muscle bulk and tone, but decreased strength 
on extension of the lower left leg.  The veteran was unable 
to accomplish toe walk due to weakness in his left leg, but 
his gait was described as normal.

In short, the treatment records and examination report do not 
show pronounced intervertebral disc syndrome with little 
intermittent relief.  Rather, the findings reported more 
nearly approximate severe intervertebral disc syndrome, 
recurring attacks with intermittent relief.  For example, 
although there was some slight weakness noted on the left, 
motor strength was full and there was no muscle atrophy.  
Sometimes the reflexes are equal, and sometimes there is a 
bit of decrease on the left.  No gross sensory loss has been 
reported.  Although the veteran has demonstrated 
characteristic pain and demonstrable muscle spasm, neither 
absent ankle jerk nor other neurological findings appropriate 
to site of the diseased disc have been demonstrated.  
Consequently, the Board concludes that a higher disability 
evaluation under Diagnostic Code 5293 is not supported by the 
record.

The Board notes that VAOPGCPREC 36-97 (December 12, 1997) 
held, in part, that Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  See also DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Conversely, as both Diagnostic Code 5292, for limitation of 
motion of the lumbar segment of the spine, and Diagnostic 
Code 5295, for lumbosacral strain, include limitation of 
motion as a rating criterion, it would not be appropriate to 
assign a separate rating under either of these diagnostic 
codes.  See 38 C.F.R. § 4.14; cf. Esteban v. Brown, 6 Vet App 
259 (1994) (veteran entitled to separate 10 percent ratings 
when none of the symptomatology is duplicative or 
overlapping, but rather is distinct and separate: 
disfigurement, painful scars, and muscle damage resulting in 
functional limitation).  Other diagnostic codes for the spine 
which might provide for a higher disability rating are not 
applicable in this instance.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 through 5295.  For example, it is not 
contended or shown that the service-connected disability 
includes ankylosis or fracture of the spine.  

Section 4.40 provides in part that functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
the visible behavior of the claimant undertaking the motion.  
The section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the record does not support a disability 
evaluation higher than 40 percent based on limitation of 
function due to pain, under DeLuca.  There is no evidence of 
disuse, such as atrophy or absence of normal callosity.  The 
examiner, in January 2001, expressed the opinion that the 
veteran's low back condition would give him difficulty with 
standing for protracted periods of time, walking long 
distances, and doing repetitive bending, stooping, or 
lifting.  This opinion was based on the veteran's performance 
on a treadmill.  The additional limitation of function was 
described as a 20-degree loss of range of motion with 
increased spasticity in the low back.  This was not equated, 
however, to pronounced intervertebral disc syndrome.  

II.  Duty to Assist

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for a higher disability evaluation.  The veteran has not 
indicated the existence of any pertinent evidence that has 
not already been requested, obtained, or attempted to be 
obtained.  The RO made all reasonable efforts to obtain 
relevant records adequately identified by the veteran.  All 
evidence identified by the veteran relative to this claim has 
been obtained and associated with the claims folder.  The 
Board finds that the VA's duty to assist the claimant under 
applicable provisions has been satisfied.


ORDER

A higher disability evaluation for residuals of degenerative 
disc disease of the lumbosacral spine is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



